Citation Nr: 1820148	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for recurrent headaches. 

2.  Whether new and material evidence has been received to reopen the service connection claim for warts status post-excision of the hands bilaterally.

3.  Whether new and material evidence has been received to reopen the service connection claim for a low back condition. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a skin disability, to include a disability manifested by warts of the hands, knees, head, and left eye area.

6.  Entitlement to service connection for a low back disability. 

7.  Entitlement to service connection for a disability manifested by blood in the stool, to include a kidney disability, hemorrhoids, and/or a gastrointestinal disability. 


REPRESENTATION

The Veteran represented by:  Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file.

The Board notes that although the RO has treated the service connection claims for a kidney disability, hemorrhoids, and a gastrointestinal disability individually from the initiation of the claims, all are claimed to be manifested by a common symptom; blood in the stool.  July 2012 Letter from the Veteran's Representative.  Accordingly, the Board has merged and re-characterized these claims into a single service connection claim for a disability manifested by blood in the stool, to include a kidney disability, hemorrhoids, and/or a gastrointestinal disability.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009).

The Board has also broadened and re-characterized the service connection claim for a dermatological condition resulting in warts on the hands, knees, head, and left eye, previously claimed as warts status post-excision of the hands bilaterally, to a claim for a skin disability, to include a disability manifested by warts of the hands, knees, head, and left eye area, based on the evidence of record.  Id.

The issues of entitlement to service connection for headaches; a skin disability, to include a disability manifested by warts of the hands, knees, head, and left eye area; a low back disability; and a disability manifested by blood in the stool, to include a kidney disability, hemorrhoids, and/or a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2009 rating decision, the RO denied the Veteran's service connection claims for recurrent headaches, warts status post-excision of the hands bilaterally, and a low back condition. 

2.  Since the final October 2009 rating decision, VA treatment records have been associated with the claims file, which bear on the unestablished current disability element of the Veteran's service connection claims for recurrent headaches; warts status post-excision of the hands bilaterally; and a low back condition.



CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying the Veteran's service connection claim for headaches, warts status post-excision of the hands bilaterally, and a low back condition is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Following the final October 2009 rating decision, new and material evidence has been received to reopen the service connection claim for headaches; warts status post-excision of the hands bilaterally; and a low back condition.  38 U.S.C. 
§§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2009 rating decision the RO denied the Veteran's service connection claims for headaches, warts status post-excision of the hands bilaterally, and a low back condition.  In doing so, the RO determined there was no evidence of a current disability with respect to all three claims.  He did not appeal this decision and it became final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

By way of a July 2012 letter submitted by his representative, the Veteran petitioned to reopen the service connection claim for headaches; a low back condition; and a "dermatological condition resulting in warts on the hands, knees, head, and left eye."   In response, the RO granted the petition to reopen as to each claim in its July 2013 rating decision.  Nonetheless, the RO denied the claims once more.
 
Irrespective the RO's decision to grant the petition to reopen, the Board must assess whether new and material evidence has been submitted in order to assume jurisdiction over the merits of these claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001).  

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

At the time of the RO's October 2009 rating decision, no VA treatment records were associated with the claims file.  The first VA treatment records associated with the claims file were received in April 2012.  Thus, there is no question, they constitute new evidence.  

More importantly, the VA treatment records include an assessment of headaches as well as a reference to migraines among his list of problems documented by the VA; an assessment of chronic low back pain; and a comment referencing a rash on the Veteran's chest and arms.  See May 2009 VA Primary Care Attending Note; August 2012 VA Addendum; August 2011 VA Nursing Triage Note (noted the Veteran's report of a persistent papular or nodular skin rash and included a comment referencing a rash on his chest and arms).  As such, they clearly relate to the previously unestablished current disability element of each claim.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Therefore, a reasonable possibility of substantiating each claim has been raised.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  


ORDER

New and material evidence having been received, the service connection claim for headaches is reopened.

New and material evidence having been received, the service connection claim for warts status post-excision of the hands bilaterally is reopened.

New and material evidence having been received, the service connection claim for a low back condition reopened. 


REMAND

I. Private Treatment Records

During the October 2017 Board videoconference hearing, the Veteran testified that he received treatment for his claimed conditions from private treatment providers as well as through the VA.  October 2017 Board Hearing Transcript at 12.  In fact, he primarily sought treatment through the VA for more expensive procedures, but relied on his private treatment providers for other medical issues.  A review of the claims file produces no private treatment records whatsoever or requests for the same.  Thus, the Board finds a remand is necessary to obtain these outstanding private treatment records. 

II.  Service Connection for 
Headaches, a Skin Disability, and a Low Back Disability

In a June 2013 letter to the VA, the RO notified him that he would be scheduled for a VA examination through a private medical facility.  Subsequently, he was scheduled for examinations on July 13, 2013 in connection with his service connection claims for headaches, a skin disability, and a low back disability.  July 2013 No Show Notice.  However, he failed to appear for the examinations.  Although he acknowledges receiving notice that he missed the examinations, he avows that he never received notice of their scheduled date and time.  October 2017 Board Hearing Transcript at 3.

In light of the Veteran's claim, the Board finds a remand is appropriate to afford him another opportunity for a VA examination with respect to his service connection claims for headaches; a skin disability, to include a disability manifested by warts of the hands, knees, and left eye area; and a low back disability.  

III.  Service Connection for a Disability Manifested by Blood in the Stool

The Veteran contends that his claimed disability manifested by blood in the stool onset in service in 2005.  See October 2017 Board Hearing Transcript at 8.  

Although a review of the Veteran's service treatment records are negative for any reports of blood in his stool, they disclose reports of gastrointestinal symptoms in 2007 and 2008.  September 2007 Post-Deployment Health Assessment; October 2008 Post-Deployment Health Assessment; November 2008 Chronological Record of Medical Care (noted the Veteran's report of diarrhea twice per day and urge to defecate a month prior).  Post-separation, his VA treatment records show that has been diagnosed with hematochezia, proctitis, and ulcerative proctitis.  March 2012 VA Addendum; May 2012 Atlanta VA Medical Center (VAMC) Letter to the Veteran; January 2013 VA Gastroenterology Attending Note.  

Notwithstanding the above, the Veteran has yet to be afforded a VA examination with respect to this claim.  As the McLendon elements necessitating a VA examination have been met, the Board finds a remand is necessary to provide him with one.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

IV.  Service Personnel Records

As another matter, during the October 2017 Board videoconference hearing, the Veteran's representative asserted consideration should be given to whether his overall symptomatology constituted an undiagnosed illness or a chronic multi-symptom illness as a result of his service in the Southwest Asia theater.  October 2017 Board Hearing Transcript at 3.  

Even though the Veteran indicated in an October 2008 Post-Deployment Assessment that he served in the Southwest Asia Theater, a review of the claims files produces no service personnel records verifying the geographic location of his deployments.  See 38 C.F.R. § 3.117(e) (2017); VA Adjudication Procedures Manual  M21-1, Part IV, Subpart ii, Chapter 1, Section E.2.a.  In fact, there are no service personnel records aside from his DD Form 214, which simply shows he has overseas service and received the Global War on Terrorism Service Medal.  Cf. VA Adjudication Procedures Manual  M21-1, Part IV, Subpart ii, Chapter 1, Section E.1.c. (Global War on Terrorism Service Medal is insufficient to verify service in the Southwest Asia Theater).  

In view of the above, the Board finds a remand is necessary to obtain the Veteran's service personnel records to determine whether development of a undiagnosed illness or a chronic multi-symptom illness due to service in the Southwest Asia theater is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine if there are any relevant, outstanding private treatment records.  If so, undertake all appropriate development necessary to obtain a copy of these records from each private treatment provider and/or facility identified by him.

2. Obtain the Veteran's relevant, outstanding VA treatment records from the Atlanta VAMC and its affiliated facilities, to include the Austell and Atlanta VA Clinics.

3. Obtain the Veteran's service personnel records, to include records pertaining to his service in the Southwest Asia theater.

Upon receipt of the Veteran's service personnel records, verify his service in the Southwest Asia theater.  If such service is verified, determine whether development for an undiagnosed illness or a chronic multi-symptom illness stemming from such service is necessary.  If so, conduct any development deemed necessary.

4. Once the first three requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed headaches. 

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of headaches.

b. Reconcile all prior diagnoses of headaches with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include his diagnosis of a tension headache in service, and explain why.

d. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

5. Once the first three requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed low back disability. 

After reviewing the record, the examiner should:

a. Identify any current low back disability(ies).

b. As to each current diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service, to include his complaints of low back pain and diagnosis of a back sprain in service, and explain why.

c. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

6. Once the first three requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed skin disability, to include a disability manifested by warts of the hands, knees, head, and left eye area. 

After reviewing the record, the examiner should:

a. Identify any current skin disability(ies).

b. As to each current diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service, to include the diagnoses of warts, molluscum contagiosum, as well as basal cell carcinoma in service, and explain why.

c. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

7. Once the first three requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed disability manifested by blood in his stool, to include a kidney disability, hemorrhoids, and/or a gastrointestinal disability.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a condition manifested by blood in the stool.

b. Reconcile all prior diagnoses of a condition manifested by blood in the stool, to include hematochezia, proctitis, and ulcerative proctitis, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service and explain why.

d. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements. 

8. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


